Ughetta, Acting P. J., and Brennan, J.,
dissent and vote to affirm the judgment, insofar as appealed from, with the following memorandum: In our opinion, the factual distinctions between Quinones v. St. Vincent's Hosp. (20 A D 2d 529, affd. 16 N Y 2d 572) and the instant ease are not sufficient to cause a different result here. There was no proof of a negligent act on the part of any of the defendants. In resting upon the doctrine of res ipsa loquitur, plaintiff (Mrs. Matlick) was bound to establish that she sustained a traumatic injury while undergoing the operation or while recovering from the effects of the anesthetic which had been administered. There was testimony by the anesthesiologist that plaintiff had fully reacted at about 12:30 p.m., when he discharged her to the floor; by the recovery room nurse that plaintiff had fully reacted before she left the recovery room; by the floor nurse that plaintiff sat up and put her feet over the bed at about 4:00 p.m.; by a resident that plaintiff had made no complaint of neek pain the following day when she was discharged; and by the gynecologist that he had no recollection of plaintiff having a complaint upon discharge. As in Quinones (supra) the failure of a presumably conscious plaintiff to testify as to pain from the alleged traumatic injury on the day of the operation deprived the medical expert’s testimony of the necessary factual background to fix the period of unconsciousness as the time of the injury and reduced his opinion on that issue to nothing more than speculation. Accordingly, the judgment should be affirmed, insofar as appealed from.